Citation Nr: 1106770	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
psychophysiological gastrointestinal reaction manifested by 
irritable colon syndrome, currently rated 50 percent disabling.

2.  Entitlement to an increased rating for service-connected 
myositis, lumbo-paravertebral muscles, recurrent, currently rated 
40 percent disabling.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 
1976.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2007 and March 2008 
issued by the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to increased disability 
ratings for his service-connected psychophysiological 
gastrointestinal reaction manifested by irritable colon syndrome 
and myositis, lumboparavertebral muscles, recurrent.  The Veteran 
also avers that his service-connected psychiatric and back 
disabilities prevent him from obtaining or maintaining gainful 
employment.  

Unfortunately, a remand is required in this appeal.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration. 

On the Veteran's VA Form 21- 8940, Veteran's Application for 
Increased Compensation Based on Individual Unemployability, dated 
in August 2007, he indicated that he had received treatment 
through the VA medical center (VAMC) in Puerto Rico within the 
past 12 months.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, the 
AMC should attempt to obtain relevant VA clinical records from 
the Community Based Outpatient Clinic (CBOC) in Guayama, Puerto 
Rico; and the VAMCs in Ponce and San Juan dating from 2006 to the 
present.

Evidence in the claims file also shows that the Veteran may be in 
receipt of Social Security Administration (SSA) benefits.  In the 
August 2007 VA Form 21- 8940, the Veteran reported that he 
received or expected to receive disability retirement benefits 
and that he had retired from his job due to disability.  As it 
appears that the Veteran may be in receipt of SSA disability 
benefits, the administrative decision and the medical records 
upon which SSA relied in reaching its decision should be 
requested and associated with the claims file.  The Court has 
held that VA's duty to assist encompasses obtaining medical 
records that supported an SSA award of disability benefits as 
they may contain information relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio 
v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  He may also be receiving 
other disability retirement benefits and this should be clarified 
with the Veteran on remand.  In addition, the Veteran reported 
that he either was in receipt of Workers Compensation benefits or 
had applied for them.  The administrative decision and the 
underlying medical records may be relevant to the issues on 
appeal and should be requested on remand.   

Finally, the Board notes that the Veteran's two service-connected 
back and psychiatric disabilities have a combined rating of 70 
percent.  Accordingly he meets the percentage criteria for a 
TDIU.  38 C.F.R. § 4.16(a).  The material issue is whether the 
Veteran's psychiatric and back disabilities preclude 
substantially gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.321, 4.16; see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The VA 
examiners who conducted psychiatric and spine examinations in 
April 2007, and gastrointestinal and spine examinations in March 
2009, did not render an opinion regarding whether the Veteran was 
unemployable due to his service-connected disabilities.

The March 2009 VA psychiatric examination report includes an 
opinion regarding the Veteran's employability, but contains 
internal inconsistencies.  The VA examiner noted that the Veteran 
contended his unemployment was due to the effects of his mental 
disorder.  The examiner stated that the Veteran's history and 
psychiatric examination did in fact support that contention.  
However, later in the report, the examiner opined that the 
Veteran's mental disorder did not cause total occupational 
employment; reduced reliability and productivity due to mental 
symptoms; occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; or even mild 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
The examiner opined that the Veteran's symptoms were controlled 
by continuous medication.  As the examiner's findings appear to 
be in conflict, a new medical opinion whether or not the 
psychiatric disorder prevents the Veteran from obtaining or 
maintaining employment is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant 
medical records from the CBOC in Guayama, 
Puerto Rico and the VAMCs in Ponce and San 
Juan, dating from August 2006 to the present.  
If no additional treatment records exist, the 
claims file should be documented accordingly.

2.  Request, directly from the SSA, complete 
copies of any determination on a claim for 
disability benefits from that agency, 
together with the medical records that served 
as the basis for any such determination.  All 
attempts to fulfill this development should 
be documented in the claims file.  If the 
search for these records is negative, that 
should be noted and the Veteran must be 
informed in writing.  

3.  Clarify with the Veteran whether he is in 
receipt of disability retirement benefits 
through the Office of Personnel 
Management/USPS.  If so, attempt to obtain 
the document awarding benefits and the 
documentation, including medical records, 
that supported the award.  If any records 
sought are not obtained, the RO should notify 
the appellant of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  Attempt to obtain a copy of the 
determination associated with the appellant's 
application for workers compensation 
benefits, as well as copies of all medical 
records underlying the determination.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  Following the development set forth in 
steps 1-4, make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo an examination.  The 
claims folder and a copy of this remand must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the examination 
report.

The examiner is asked to assess the severity 
of the Veteran's service-connected 
disabilities and express an opinion as to 
whether the service-connected disabilities 
(i.e. psychophysiological gastrointestinal 
reaction manifested by irritable colon 
syndrome and myositis, lumboparavertebral 
muscles, recurrent); either individually or 
in combination, preclude the Veteran from 
obtaining or maintaining substantially 
gainful employment.  

In addition, if the examiner finds that the 
Veteran is unable to obtain or maintain 
substantially gainful employment as a result 
of his service-connected disabilities; the 
examiner is asked to express an opinion as to 
whether the Veteran's total disability based 
on individual unemployability is permanent.  
In providing the opinion, the examiner may 
consider the Veteran's education (four years 
of high school) and work experience (clerk) 
but not the Veteran's age and nonservice-
connected disabilities.  The complete 
rationale for any and all opinions expressed 
should be provided.  

6.  Thereafter, readjudicate the claims.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
